                                                                                      FfLE-D
                                                                              U.S. DISTRICT CGHRT
                                                                                 SAVAMtiAH DIV.

               IN THE UNITED STATES DISTRICT COURT FOR2020                            -3 PM \2' 17
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION                           CLERK
                                                                                so:
TERRI BRAUN,

        Plaintiff,

V.                                                   CASE NO. CV419-101


CADENCE HEALTHCARE SOLUTIONS,
LLC; WOODLANDS HEALTHCARE &
REHAB, LLC; STACEY BROWN;
ERSULA HENDERSON; ELAINE
LAMBERT; and JANELLE PERKINS;


        Defendants.




                                     ORDER


        Before   the    Court   is     Defendant     Woodlands           Healthcare       &


Rehab    LLC's      {^^Woodlands")      Notice       of    Automatic           Stay     and

Suggestion       of    Bankruptcy,       filed       on     January           16,     2020,

stating      that     Defendant      Woodlands       has    filed        a     voluntary

petition      for     bankruptcy       under   Chapter          7   in    the        United

States       Bankruptcy    Court        for    the      Eastern          District        of

Tennessee.       (Doc.    29.)       Pursuant      to      11       U.S.C.       §     362,

proceedings before this Court against Defendant Woodlands

must    be   stayed     until    the    Bankruptcy         Court     grants          relief

from the stay, closes the bankruptcy case, or dismisses the

bankruptcy       petition.      Accordingly,       the      Clerk        of    Court     is
